Title: To James Madison from Anthony Morris, 20 July 1812
From: Morris, Anthony
To: Madison, James


Dear Sir
Philada July 20th. 1812.
Among the numerous applications which you must receive for various appointments none perhaps have caus’d more difficulty on your part to decide upon, than I have found on mine to add to the number or weight of your perplexities on this Subject by mentioning my wishes for an appointment to some southern port of Europe, or South America, in which commercial advantages might be probably connected with change of Climate and Scene, which I have some years past been advis’d to try the efficacy of; the reported vacancy of the Lisbon Consulate has lately reviv’d this Subject in my wishes, and induc’d me to overcome the reluctance which many circumstances have heretofore prevented my mentioning directly to yourself; in now taking this liberty, Sir, be assur’d that no personal considerations could induce me to wish for any deviation from the various motives which on your part must be so imposing in making every choice; with wishes the most sincere & fervent for your health and happiness I am truly, and most respectfully, yr much obligd & obt. Servt.
Anthony Morris
